 

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

SOUTHERN DISTRICT OF TEXAS

 

United States of America

Vv.

A-Linda Nicole Moreno, YOB: 1986 (USA),

g- Aaron Ortiz, YOB: 1988 (USA)

CaseNo. ¥: iBm) 2\AG

Nee Nee ee a ee

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of: 10/25/2018
Southern District of Texas
Code Section
21 USC 846
21 USC 841

This criminal complaint is based on these facts:

[1 Continued on the attached sheet.

 

Sworn to before me and signed if my presence.

Date: 10/26/2018 ~ S24 Ar

City and state: McAllen, Texas

in the.county of Hidalgo in the

, the defendant(s) violated:

Offense Description

Conspiracy to Possess with the Intent to
Distribute and Possession with Intent to
Distribute Methamphetamine,
approximately 4.732 kilograms, a
schedule II controlled substance.

(See Attachment I).

oN ber

Complainant's signature .

Danielle Martin, DEA Special Agent

 

Printed name and title

  

udge's signature

Juan F. Alanis, US Magistrate Judge
Printed name and title

 
 
Case 7:18-cr-01893 Document1 Filed on 10/26/18 in TXSD Page 2 of 2

. On October 25, 2018, agents executed a federal search warrant at an apartment on Jason
Street, in Edinburg, Texas. Aaron ORTIZ and Linda MORENO were the only individuals
present at the residence at that time.

. A search of the residence revealed four (4) packages and one (1) bag of suspected
methamphetamine. Agents also located numerous flat cardboard shipping boxes and a large
box full of material commonly utilized to wrap and distribute narcotics. The total weight
of the suspected methamphetamine located in the apartment was approximately 4.732
kilograms. Upon locating the methamphetamine in the apartment, both ORTIZ and
MORENO were detained by agents and later transported to the DEA McAllen District
Office.

. Agents conducted an interview of ORTIZ. SA Estrada read ORTIZ his Miranda Warnings
out loud. ORTIZ stated that he waived his rights and agreed to be interviewed by agents.
ORTIZ stated that he had knowledge of the methamphetamine inside the residence and told
agents where the methamphetamine was located. ORTIZ also stated that he helped
MORENO package the methamphetamine that was located inside the residence.

. Agents conducted an interview of MORENO. GS Townsend read MORENO her Miranda
Warnings out loud. MORENO stated that she waived her rights and agreed to be
interviewed by agents. MORENO stated that she received the methamphetamine earlier
that same day. MORENO stated that she. was going to sell the methamphetamine to an
unknown male from San Antonio, TX that same night.

. Agents subsequently field tested the four (4) packages and one (1) bag containing suspected
methamphetamine at the DEA McAllen District Office, which tested positive for
characteristics of methamphetamine.
